Exhibit 3(i) RESTATED ARTICLES OF INCORPORATION OF CISTERA NETWORKS, INC. The undersigned, as the President of Cistera Networks, Inc., a Nevada corporation, pursuant to a resolution of the Corporation’s Board of Directors does hereby sign, verify and deliver the following Restated Articles of Incorporation to the Secretary of State for the State of Nevada. ARTICLEI NAME The name of the Corporation is Cistera Networks, Inc. (the “Corporation”). ARTICLEII DURATION The Corporation shall exist in perpetuity from and after the date of filing these Articles of Incorporation with the Secretary of State of Nevada, unless and until dissolved according to the law. ARTICLEIII PURPOSES AND POWERS The purpose for which the Corporation has been formed and the powers to effectuate this purpose are as follows: Section 3.1 Purpose. The purpose for which the Corporation has been formed is to transact any and all lawful business for which corporations may be formed under the laws of the State of Nevada. Section 3.2 Powers.The Corporation shall have and may exercise all rights, powers, and privileges now and hereafter conferred upon corporations formed under the laws of the State of Nevada and may do everything necessary, lawful, suitable, and proper for the accomplishment of its corporate purpose, including, without limitations, the right, power, and privilege to: a)Acquire, construct, maintain, develop, improve, rent, use, mortgage, and dispose of property and interests, estates, and rights therein; b)Guarantee, purchase or otherwise acquire, hold, assign, transfer, mortgage, create a security interest in, transfer by deed or otherwise, pledge, exchange, or sell or otherwise dispose of shares or other evidence of the equity of, or debt created by, other corporations and while the holder thereof, exercise all rights and privileges of ownership, including, without limitation, the right to vote to the same extent as a natural person might or could do; c) Draw, make, accept, endorse, discount, execute, and issue promissory notes, drafts, bills of exchange, warrants, debentures, and other negotiable, non-negotiable, transferable, and non-transferable instruments or writings evidencing indebtedness of the Corporation; d)Enter into, make, perform, and rescind contracts of every kind, without limitation as to amount, for any lawful purpose and with any person, firm, association or corporation, town, city, county, state, territory, government, or other entity or person or persons; e)Borrow money by issuing bonds, debentures, or any other evidence of indebtedness and secure the same by mortgage, pledge, deed of trust, or otherwise; 1 f)Purchase, hold, sell, and transfer the shares or other evidence of equity in the Corporation; g)Have one or more of its officers or agents conduct any or all of its operations and business and promote its objects within or without the State of Nevada without restriction as to place or amount; h)Do any or all of the things set forth in this article as principal, agent, broker, contractor, trustee, or otherwise, either alone, in the company with others, or both; i)Guarantee, purchase or otherwise acquire, hold, assign, transfer, mortgage, create a security interest in, transfer to trust by deed or otherwise, pledge, exchange, or sell otherwise dispose of securities (as defined, without limitations, in section 2(1), or otherwise, of the Securities Exchange Act of 1933, as amended, and/or in section 3 (a)(10), or otherwise of the Securities Exchange Act of 1934, as amended, and as otherwise defined in any federal or state act regulating the offering, issuance, and sale of securities and the interpretation of said term thereunder), whether created, or issued by any person, firm, association, corporation, or government, or subdivision thereof, make payment therefore in any lawful manner; and exercise, as owner or holder, any and all rights, powers, and privileges in respect thereof; j)Purchase or otherwise acquire the equity, goodwill, rights, property, and franchises and take over as a going concern or otherwise the whole or any part of the assets and liabilities of any person, firm, association, or corporation and hold or in any manner dispose of the whole or any part of the property so acquired; merge or consolidate with or into any corporation in such manner as may be permitted by law; and continue to conduct the whole or any part of any business acquired insofar as a corporation of this character may lawfully do so with the right to exercise allpowers necessary or convenient in and about the conduct and management of such business; and; k)Enter into any partnership, limited or general, as a limited or general partner, or both; enter into any other arrangement for sharing profits, union of interest, unitization or farmout agreements, reciprocal concessions; and cooperate with any corporation, association, partnership, syndicate, entity, person or governmental, municipal, or public authority, domestic or foreign, for the purpose of carrying on any business which the Corporation is authorized to carry on or any business or transaction deemed necessary, convenient, or incidental to carrying out the purpose for which the Corporation has been formed. ARTICLEIV CAPITAL Section 4.1 Classes and Shares.The proprietary interest of the Corporation shall hereafter be divided into two classes of stock, which are collectively referred to herein as “Shares.”The first is a class of common stock, per value $.001 per share, and the second a class of preferred stock, parvalue $.01 per share. (An individual share within the respective classes of stock shall be referred to appropriately as either a “Common Share” or a “Preferred Share.”)
